 1   McGREGOR W. SCOTT
     United States Attorney
 2   STEPHEN S. CODY
     Special Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   (916) 554-2700
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:19-po-00168-CKD
                                           )
12                       Plaintiff,        )   ORDER TO DISMISS AND VACATE STATUS
                                           )   HEARING
13         v.                              )
                                           )   DATE: September 19, 2019
14   LOUIS LAPORTE,                        )   TIME: 9:30 a.m.
                                           )   JUDGE: Hon. Carolyn K. Delaney
15                       Defendant.        )
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Amended Motion to Dismiss Case Number 2:19-po-00168-CKD

20   without prejudice is GRANTED.

21         It is further ordered that the status conference on September

22   19, 2019, at 9:30 a.m. is vacated.

23

24   IT IS SO ORDERED.

25   Dated:      August 19, 2019
26

27

28


     ORDER TO   DISMISS & VACATE STATUS         1                  U.S. v. LOUIS LAPORTE
